Name: Council Decision 2005/451/JHA of 13 June 2005 fixing the date of application of certain provisions of Regulation (EC) NoÃ 871/2004 concerning the introduction of some new functions for the Schengen Information System, including in the fight against terrorism
 Type: Decision
 Subject Matter: international law;  politics and public safety;  Europe;  information and information processing
 Date Published: 2005-06-21; 2006-06-16

 21.6.2005 EN Official Journal of the European Union L 158/26 COUNCIL DECISION 2005/451/JHA of 13 June 2005 fixing the date of application of certain provisions of Regulation (EC) No 871/2004 concerning the introduction of some new functions for the Schengen Information System, including in the fight against terrorism THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Regulation (EC) No 871/2004 of 29 April 2004 concerning the introduction of some new functions for the Schengen Information System, including in the fight against terrorism (1) (the Council Regulation), and in particular to Article 2(2) thereof, Whereas: (1) On 24 February 2005 the Council adopted Decision 2005/211/JHA concerning the introduction of some new functions for the Schengen Information System, including in the fight against terrorism (2). (2) Pursuant to Article 2(1), (2) and (3) of that Decision, some of its provisions take effect on the dates specified therein. (3) It is appropriate for identical provisions of the Council Regulation, to apply from the same dates. (4) Article 2(2) of the Council Regulation specifies that the Council Regulation will apply from a date to be fixed by the Council, as soon as the necessary preconditions have been fulfilled, and that the Council may decide to set different dates for the application of different provisions. (5) The preconditions referred to in Article 2(2) of the Council Regulation have been fulfilled in respect of Article 1(1), (3), (7) and (8) thereof. (6) As regards Iceland and Norway, this Decision constitutes a development of those provisions of the Schengen acquis within the meaning of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the latters association with the implementation, application and development of the Schengen acquis (3), which fall within the area referred to in Article 1, point G of Council Decision 1999/437/EC of 17 May 1999 on certain arrangements for the application of that Agreement (4). (7) As regards Switzerland, this Decision constitutes a development of those provisions of the Schengen acquis within the meaning of the Agreement signed between the European Union, the European Community and the Swiss Confederation on the Swiss Confederations association with the implementation, application and development of the Schengen acquis (5), which fall within the area referred to in Article 1, point G of Decision 1999/437/EC read in conjunction with Article 4(1) of the Council Decisions of 25 October 2004 on the signing on behalf of the European Union, and on the signing on behalf of the European Community, and on the provisional application of certain provisions of that Agreement (6), HAS DECIDED AS FOLLOWS: Article 1 1. Article 1(1) and (3) of the Council Regulation shall apply from 13 June 2005. 2. Article 1(7) and (8) of the Council Regulation shall apply from 11 September 2005. 3. Article 1(1), (3), (7) and (8) of the Council Regulation shall apply in respect of Iceland and Norway from 10 December 2005. Article 2 This Decision shall take effect on the date of its adoption. It shall be published in the Official Journal of the European Union. Done at Luxembourg, 13 June 2005. For the Council The President J. ASSELBORN (1) OJ L 162, 30.4.2004, p. 29. (2) OJ L 68, 15.3.2005, p. 44. (3) OJ L 176, 10.7.1999, p. 36. (4) OJ L 176, 10.7.1999, p. 31. (5) Council doc. 13054/04 accessible on http://register.consilium.eu.int (6) OJ L 368, 15.12.2004, p. 26 and OJ L 370, 17.12.2004, p. 78.